DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 02/10/2022, have been received and made of record. In response to the most recent Office Action, dated 11/29/2021, claims 1-4, 13-16 and 19-20 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests delaying a clock signal by a fixed time with a first current starved delay line (CSDL), the first CSDL having a digital input coupled to a clock signal and a current input coupled to a first current source for controlling delay time therethrough, the clock signal having a frequency; delay the clock signal by a variable time with a second CSDL, the second CSDL having a digital input coupled to the clock signal and a current input coupled to a second current source for controlling delay time therethrough, the second CSDL having an adjustable time delay; providing an error amplifier having an output for controlling the variable time of the second CSDL, wherein a greater difference between the output voltage and the reference voltage will produce a longer variable time of the second CSDL. Claim 2 is dependent upon claim 1 

Regarding claim 3, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first current starved delay line (CSDL) having a digital input to a clock signal having a frequency and a current input coupled to a first current source for controlling delay time therethrough; a second CSDL, having a digital input coupled to the clock signal and a current input coupled to a second current source for controlling delay time therethrough, wherein the second CSDL having a variable time delay wherein the second CSDL provides a second delayed clock signal; an error amplifier having an output for controlling the time delay of the second delayed clock signal from the second CSDL, wherein a greater difference between the output voltage and the reference voltage will produce a long time delay of the second delayed clock signal.

Regarding claim 4, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first current starved delay line (CSDL) having an input coupled to a clock signal having a frequency, a current input, and an output coupled to the set input of the first RS flip-flop; a first voltage-to-current converter having a current output coupled to the first CSDL current input and a voltage input coupled to a delay reference voltage; a second CSDL having an input coupled to the clock signal, a current input, and an output coupled to the reset input of the first RS flip-flop; a second voltage-to-current converter having a current output coupled to the second CSDL current input; and whereby the power switch is closed when the output of the first CSDL is at a high logic level and the output of the second CSDL is at a low logic level, and open otherwise. Claims 5-12 and 15 are dependent upon claim 4.

Regarding claim 13, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first current starved delay line (CSDL) having an input coupled to a clock signal having a frequency, a current input, and a digital output coupled to the set input of the first RS flip-flop; a Claims 14 and 16-20 are dependent upon claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2008/0094861) teaches a predictive duty ration generating circuit and method for synchronous boost converter operating in PFM mode. 
Hazucha (US 2005/0140415) teaches a timing circuit for separate positive and negative edge placement in a switching DC/DC converter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                                       Supervisory Patent Examiner, Art Unit 2839